Citation Nr: 0211507	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  96-26 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151.  

(The issue of entitlement to a fee-basis outpatient treatment 
card is addressed in a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant served in the National Guard to include active 
duty for training from March 1965 to September 1965.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of decisions of the Houston, Texas, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The appellant testified at hearings before the undersigned 
member of the Board sitting at Washington, D. C. in November 
1997 during a videoconference hearing in April 2000.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's appeal has been obtained by the RO.

2.  The appellant is not a veteran.


CONCLUSION OF LAW

The appellant has not submitted a claim upon which relief may 
be granted.  38 U.S.C.A. §§ 101, 1151 (West 1991); 
38 C.F.R. §§ 3.1, 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  The 
VCAA redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date. VCAA, § 7(a), 114 Stat. at 
2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The implementing regulations were adopted on August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and to complete his claim.  
The discussions in the statement of the case and supplemental 
statements of the case informed the appellant of the evidence 
needed to substantiate his claim and of the pertinent law and 
regulations.  As such, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  

VA has a further duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained the 
service medical and administrative records, and post-service 
medical records identified by the appellant.  Consequently, 
the Board finds that the requirements of the VCAA and its 
implementing regulations have been met by VA.  As such, the 
Board finds that a decision in this case is not prejudicial 
to the appellant and the Board will proceed with its 
adjudication of the appellant's appeal.  Bernard v. Brown, 
4 Vet. App. 384 (1993). 

The appellant is claiming compensation benefits for residuals 
of surgical procedures that were performed at a VA facility 
in 1986.  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358.  

For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See generally Brown v. Gardner, 115 S.Ct. 552 (1994).  But 
see 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) (indicating 
that a showing of negligence or fault is necessary for 
recovery for claims filed on or after October 1, 1997).  The 
appellant filed his claim in 1991.  

To determine eligibility for this benefit, it must first be 
adjudicated whether or not the appellant is, in fact, a 
veteran.  The term "veteran" is defined by statute as "a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(2) 
(West 1991); see also 38 C.F.R. § 3.1(d) (2000).  Under 
authority of 38 U.S.C.A. § 106, the provisions of 38 C.F.R. § 
3.6 (2000) state that active military, naval, or air service 
is defined as: "active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."

The appellant testified at hearings before the undersigned 
member of the Board sitting at Washington, D. C. in November 
1997 and during a videoconference hearing in April 2000.  He 
has asserted that he did sustain disability while receiving 
treatment at a VA facility.  He indicated that he had active 
service in 1964 prior to his entry into the National Guard.  
In this regard, the medical evidence of record shows that he 
was significantly disabled by osteomyelitis that he incurred 
as the result of surgery performed at a VA medical facility 
in September 1986.  However, in July 2001 the appropriate 
service department verified that the appellant had no active 
duty.  Therefore, the period of service in question in this 
case is his service in the National Guard to include a period 
of active duty for training.  Thus in order to be a 
"veteran", the claimant must have been "disabled . . . from a 
disease or injury incurred or aggravated in line of duty."  
The evidence of record does not show that the claimant has 
been disabled from a disease or injury incurred or aggravated 
in line of duty.  He is not service-connected for any 
disabilities incurred or aggravated during the period of 
active duty for training.

While the Board recognizes his disability, the law and 
regulations are very clear in that only disease or injury 
incurred or aggravated in the line of duty may be utilized to 
confer veteran status on one whose sole period of service is 
one of active duty for training.  The question to be answered 
concerning this case is whether or not the appellant has 
presented a legal claim for a VA benefit.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

Absent veteran status, there is no eligibility for 
compensation benefits under the provisions of 
38 U.S.C.A. § 1151.  Taking all of his testimony and 
contentions as true, the Board can find no legal benefit to 
which the appellant is entitled.  Therefore the claim is 
denied.  


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

